DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/30/20, 1/25/21, 6/24/21 were filed on 6/30/20, 1/25/21, 6/24/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
	The drawings filed on 6/30/20 are accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 11 is objected to because of the following informalities:  the word “any” in line 2 should be changed to “the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The limitation “a content of the carboxyl group calculated by Equation 1: [B/(A+B)]x100, wherein A is an integral value from a peak of a vinylidene fluoride-derived unit in the H NMR spectrum measurement for the polyvinylidene fluoride to which the functional group is bonded and B is an integral value from a peak of the carboxyl group in the H NMR spectrum measurement for the polyvinylidene fluoride to which the functional group is bonded” is indefinite because it is unclear whether in order to assess the value of B, only the proton of the polyvinylidene fluoride backbone to which the COOH group is attached have been taken into account, or whether also the peak area of the protons of the side-chains to which the COOH groups are attached are to be taken into account.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al (WO 20018/008262 A1).
Regarding claims 1, 3, 4, 10, and 11, Sakai et al discloses a secondary battery comprising: a positive electrode; a negative electrode; a separator interposed between the positive electrode and the negative electrode; and an electrolyte; wherein the positive electrode comprises a current collector, and a positive electrode mixture (positive electrode active material layer) that includes a positive electrode active material, a conductive additive (conductive material), and a binder; wherein examples of the conductive additive include carbon black and carbon nanotubes; wherein the binder contains vinylidene fluoride (polyvinylidene fluoride) to which an acidic functional group is bonded, the functional group has a carboxyl group, and in the vinylidene fluoride to which the functional group is bonded, a content of the carboxyl group is 0.08 to to 3.5 mol%; wherein the amount of conductive additive is 0.5 parts to 3 parts by mass (0.5 wt% to 3 wt%) ([0018],[0020],[0059],[0060],[0062],[0065],[0072]).  Examiner’s note: although Sakai does not expressly teach a content of the carboxyl group that is calculated by Equation 1, the Office takes the position the mol% disclosed in Sakai is equivalent.  
However, Sakai et al does not expressly teach a content of the carboxyl group calculated by Equation 1 that is 1.1-3.0 mol% (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sakai binder to include a content of the carboxyl group calculated by Equation 1 that is 1.1-3.0 mol% because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  The content of the carboxyl group is a result effective variable of optimizing the adhesiveness to metal foil.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed content of the carboxyl group.

Claim(s) 1-3, 5, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20170111749 A).
Regarding claims 1-3, 5, 6, 10, and 11, Sakai et al discloses a lithium secondary battery comprising: a positive electrode; a negative electrode; a separator interposed between the positive electrode and the negative electrode; and an electrolyte; wherein the positive electrode comprises a current collector, and a positive electrode mixture (positive electrode active material layer) that includes a positive electrode active material, carbon black as a conductive material, and polyvinylidene fluoride (PVDF) as a binder; wherein the polyvinylidene fluoride (PVDF) contains a hydrogen bonding functional group such as a carboxyl group, and in the polyvinylidene fluoride to which the functional group is bonded, a content of the carboxyl group is 0.5 to to 1 mol%, wherein the binder may have a weight average molecular weight of 300,000 g/mol to 1,000,000 g/mol with examples of 850,000 g/mol and 900,000 g/mol, wherein an example of the PVDF binder is 2 wt%; wherein an example of the conductive material is 2 wt% carbon black, wherein carbon black has an average particle diameter (D50) of primary particles of 15 to 25 nm and BET specific surface area of secondary particles formed by aggregation of these primary particle that may be 130 m2/g to 380 m2/g with an example of 135 m2/g ([0083],[0113]-[0117],[0200],[0212],[0215],[0217]).  Examiner’s note: although Lim does not expressly teach a content of the carboxyl group that is calculated by Equation 1, the Office takes the position the mol% disclosed in Lim is equivalent.  In addition, based upon the average particle diameter of the primary particles of carbon black disclosed in Lim, one of ordinary skill in the art would have expected the average particle diameter of the secondary particles in the carbon black to be 100 to 1000 nm because secondary particles are formed by aggregation of primary particles.
However, Lim et al does not expressly teach a content of the carboxyl group calculated by Equation 1 that is 1.1-3.0 mol% (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Sakai binder to include a content of the carboxyl group calculated by Equation 1 that is 1.1-3.0 mol% because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  There is no evidence of criticality of the claimed content of the carboxyl group.

Claim(s) 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20170111749 A) in view of Choi et al (EP 3079155 A1).  The Lim reference is applied to claim 1 for reasons stated above. 
However, Lim et al does not expressly teach conductive material that is a carbon nanotube (claim 4); wherein the carbon nanotube is a bundle-type carbon nanotube comprising a plurality of carbon nanotube units (claim 7); wherein an average diameter of the carbon nanotube units is 1-30 nm (claim 8); 10wherein a BET specific surface area of the carbon nanotube is 100-300 m2/g (claim 9).
  Choi et al discloses bundle type carbon nanotubes comprising a plurality of carbon nanotube strands (carbon nanotube units), wherein the average diameter of the carbon nanotube strands is 5 nm to 25 nm ([0026],[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lim conductive material to include carbon nanotube that is a bundle-type carbon nanotube comprising a plurality of carbon nanotube units, wherein an average diameter of the carbon nanotube units is 5-25 nm in order to utilize a conductive additive that has improved conductivity (Abstract).

Claims 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al (KR 20170111749 A) in view of Kim et al (KR 20170113250 A) using (US 2019/0044150) as an equivalent English translation.  The Lim reference is applied to claim 1 for reasons stated above. 
However, Lim et al does not expressly teach conductive material that is a carbon nanotube (claim 4); wherein the carbon nanotube is a bundle-type carbon nanotube comprising a plurality of carbon nanotube units (claim 7); wherein an average diameter of the carbon nanotube units is 1-30 nm (claim 8); 10wherein a BET specific surface area of the carbon nanotube is 100-300 m2/g (claim 9).
  Kim et al discloses bundle type carbon nanotubes comprising a plurality of carbon nanotube units, wherein the average strand diameter of the carbon nanotube units is 10 nm to 20 nm, wherein the BET surface area of the carbon nanotubes may be in the range of 180 to 300 m2g ([0024],[0040],[0047]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lim conductive material to include carbon nanotube that is a bundle-type carbon nanotube comprising a plurality of carbon nanotube units, wherein an average diameter of the carbon nanotube units is 10-20 nm, wherein the BET surface area of the carbon nanotubes may be in the range of 180 to 300 m2g in order to utilize a conductive material that is useful in the production of high output electrodes due to having excellent dispersibility and low powder resistance characteristics ([0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729 

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729